DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 2/12/2020 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Tanaka (WO2013/054709) in view of Tonapi (US Pub No. 2005/0045855), Iwasaki (WO2013051426, English translation as US Pub No. 2014/0230883), and Yang (US Pub No. 2011/0155217) are the closest prior art.
	Tanaka et al. teaches a wiring module [The entire structure in figure 5] comprising: a wiring substrate [12, 13, 14, 15, Fig. 6B, 0063];
a base portion [10, Fig. 5, 0063, 0023]  at which the wiring substrate is placed [12, 13, 14, 15, Fig. 6B, 0063]; and
wherein the wiring substrate is configured to have a power generating element [60, Fig. 5, 0063]
Iwasaki et al. teaches the wiring substrate including: a flexible printed circuit [12, Fig. 4, 0053] including a substrate 121 which comprises a conductive portion [121b, Fig. 4, 0057] and an insulating portion [121a, Fig. 4, 0057]; and further a reinforcement plate [124, Fig. 4, 0053] provided between the flexible printed circuit and a base portion [11, Fig. 4, 0057], with the focus of providing enhanced thermal conductivity [0019]. 
Yang et al. teaches a wiring substrate which comprises a conductive portion [148, Fig. 5, 0060]] and an insulating portion [126, Fig. 5, 0060] covering the conductive portion [148, Fig. 5, 0060], and an 
	Tonapi et al. teaches an adhesive [10, Fig. 1, 0054, 0045] between an electronic device 12 and heat spreader 14 [0054] for the purpose of providing improved thermal performance [0008].
	Modified Tanaka et al. teaches all the structural limitations of claims 1 but does not disclose the limitations of “a width of the wire adhesion region is smaller than a width of the land adhesion region the width of the land adhesion region is smaller than the width of the land reinforcement
portion and a width of the base portion, the width of the wire adhesion region is smaller than the width of the wire reinforcement portion and the width of the base portion, the land reinforcement portion has, on both sides of the land reinforcement portion in a width direction of the land reinforcement portion, a first margin region that is not adhered to the land adhesion region, and the wire reinforcement portion has, on both sides of the wire reinforcement portion in a width direction of the wire reinforcement portion, a second margin region that is not adhered to the wire adhesion region. ” in claim 1
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “a width of the wire adhesion region is smaller than a width of the land adhesion region the width of the land adhesion region is smaller than the width of the land reinforcement portion and a width of the base portion, the width of the wire adhesion region is smaller than the width of the wire reinforcement portion and the width of the base portion, the land reinforcement portion has, on both sides of the land reinforcement portion in a width direction of the land reinforcement portion, a first margin region that is not adhered to the land adhesion region, and the wire reinforcement portion has, on both sides of the wire reinforcement portion in a width direction of the wire reinforcement portion, a second margin region that is not adhered to the wire adhesion region.” in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726